DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 8 and 14 – 20 have been cancelled. Claims 1, 3 – 7, 9, and 11 – 13 have been amended. Claims 2 and 10 are as previously presented. Claims 21 – 23 are new. Therefore, claims 1 – 7, 9 – 13, and 21 – 23 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on March 8, 2021 has been entered.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second support" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing with “the second door support” (as recited in claims 1 and 5) to establish proper antecedent basis, if this is the intended meaning. Examiner is interpreting “the second support” in claim 9 as “the second door support” of claims 1 and 5.
Claim 13 recites the limitation "the first position" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 recites “a trap door first position” and “a door first position.” It appears that “the first position” recited in lines 12-13 is intended to be “the first door position.”  Examiner suggests replacing “the first position” with “the door first position” to establish proper antecedent basis, if this is the intended meaning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibernau (US 6,498,329).
Regarding claim 1, Gibernau discloses a cooking unit (shown in Fig. 5 below, comprising oven 3), comprising: 
a food product delivery area (see annotated Fig. 5); 
a cooking slot including an upper opening and a lower opening (see annotated Fig. 5; the ‘lower opening’ is located in a position that is lower than the ‘upper opening’); and 
a door between the food product delivery area and the lower opening of the cooking slot (see annotated Fig. 5), 
wherein the door has a first end that is attached to a fixed anchor position (see annotated Fig. 5; fixed anchor position is located at the position of reel 61)
wherein the door is routed around a first door support and a second door support (see annotated Fig. 5), wherein the second door support is below the first door support (see annotated Fig. 5),
wherein the door is movable between a first position (first position of door is shown in solid lines in Fig. 5) to block a direct path from the cooking slot to the food product delivery area, and a second position (second position of door is shown in broken lines in Fig. 5) where a path is provided for food product to move from the cooking slot to the food delivery area [Col. 4, lines 56-61], and in the first position the door includes an angled surface that is at an angle with respect to a horizontal direction and the angled surface extends continuously from the first door support to the second door support (see annotated Fig. 5).

    PNG
    media_image1.png
    604
    787
    media_image1.png
    Greyscale

Fig. 5 of Gibernau (for claim 1)

Regarding claims 2 and 3, Gibernau discloses wherein the door is formed of a flexible, food grade material (claim 2), and wherein the flexible food grade material is polytetrafluoroethylene (claim 3) (door/band 6 may be made of “Teflon” [Col. 5, lines 16-17], which is a brand name for polytetrafluoroethylene).

Regarding claim 10, Gibernau discloses wherein the door includes a door section that is oriented at an angle to the angled surface, and as the door moves between the first position and the second position, the angle between the door section and the angled surface changes with movement of the door (see annotated Fig. 5 below; the first position of the door is shown in solid lines; the second position of the door is shown in broken lines).

    PNG
    media_image2.png
    417
    634
    media_image2.png
    Greyscale

Fig. 5 of Gibernau (for claim 10)

Claims 11 – 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gibernau in view of Lehman et al. (US 8,367,977).
Regarding claim 11, Gibernau does not expressly disclose a trap door having a trap door slot positioned between the cooking slot and the door, wherein the trap door is movable between a first trap door position that secures food product in the cooking slot and a second trap door position that provides a path for food product to move downwardly from the cooking slot.
Lehman is related to a food product heating device / cooking unit (Title; Abstract). Lehman discloses a trap door having a trap door slot, wherein the trap door is movable between a first trap door position that secures food product in the cooking slot and a second trap door position that provides a path for food product to move downwardly from the cooking slot (Figs. 3, 4, and 9a, trap door 22; “product door 22 slidably mounted on housing 24 below first and second heating elements 30, 32 for shifting/sliding movement between a support position shown in FIG. 3 and a drop position shown in FIG. 4” [Col. 4, lines 18-22]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a trap door having a trap door slot positioned 

Regarding claim 12, the rejection of claim 11 results in an apparatus with a door and a trap door as described above. It appears that no additional structure is necessary in order for the door to be moved to the second position before the trap door is moved to the second position. Therefore, the apparatus comprising the door and the trap door as described in the rejection of claim 11 is capable of having the door moved to the second position before the trap door is moved to the second position. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.

Regarding claim 22, Gibernau does not expressly disclose a trap door having a trap door slot between the cooking slot and the door, wherein the trap door is movable between a first trap door position that secures food product in the cooking slot and a second trap door position that provides a path for food product to move downwardly from the cooking slot.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a trap door having a trap door slot positioned between the cooking slot and the door, wherein the trap door is movable between a first trap door position that secures food product in the cooking slot and a second trap door position that provides a path for food product to move downwardly from the cooking slot. Product door 22 allows the food product to be supported during heating (“support position”) and provides a path for the food product to move to a food product delivery area after heating (“drop position”). Additionally, the inclusion of both a door and a trap door is merely the combination of prior art elements according to known methods as disclosed in Gibernau and Lehman, in order to yield the predictable result of enabling a food product to be positioned as desired during cooking, and moved as desired after cooking.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed March 8, 2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 102 have been fully considered and are persuasive, since the arguments are directed toward the amended limitations of independent claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 includes the limitation, “wherein the first door support is movable, and 

Claim 7 is allowed. The prior art of record does not disclose or suggest a cooking unit comprising: a food product delivery area; a cooking slot including an upper opening and a lower opening; and a door positioned between the food product delivery area and the lower opening of the cooking slot, wherein the door is made of a flexible, food grade material, wherein the door is movable between a first position to block a direct path from the cooking slot to the food product delivery area, and a second position where a path is provided for food product to move from the cooking slot to the food delivery area, and in the first position the door includes an angled surface that is at an angle with respect to a horizontal direction and the angled surface extends continuously from a movable first door support to a fixed second door support, wherein transverse movement of the first door support moves the door from the first position to the second position, and wherein the door comprises a lower end that is below the second door support, and the unit further comprises a tensioner attached to the lower end.

Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art of record does not disclose or suggest a cooking unit comprising: a food product delivery area; a cooking slot including an upper opening and a lower opening; a door positioned between the food product delivery area and the lower opening of the cooking slot; and a trap door having a trap door slot positioned between the cooking slot and the door, wherein the trap door is movable between a trap door first position that secures food product in the cooking slot and a second trap door position that provides a path for food product to move downwardly from the cooking slot, wherein the door is movable between a door first position to block a direct path from the cooking slot to the food product delivery area, and a door second 

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 21 includes the limitation, “wherein the door further comprises a second end that is below the second door support, and the unit further comprises a tensioner attached to the second end.” The prior art of record does not disclose or suggest a cooking unit as described in claim 1 that also includes the limitation of claim 21.

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 23 includes the limitation, “wherein the trap door includes an underside, and a portion of the door is positioned to contact the underside of the trap door during movement from the door first position to the door second position.” The prior art of record does not disclose or suggest a cooking unit as described in claims 1 and 22 that also includes the limitation of claim 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761